Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's arguments about Fig. 6 as directed to Species II and Figs. 4-5, 7-9 and 11A-11B as directed to Species I are accepted.
Applicant’s election without traverse of sub-Species I (Fig. 4-5 and 7-9) in the reply filed on 10/14/2022 is acknowledged. Claims 1-20 are examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: flow axis X1 and X2, at [0074].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ”B” in Fig. 8.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressed air hole” claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are objected to because of the following informalities.  
Regarding claim 1, on ll. 2-3, the recitation “a micro-mixer having an inlet portion formed on one side and through which a first fluid is introduced and a feed hole formed in a circumferential wall” is believed to be in error for - - a micro-mixer having an inlet portion formed on [[one]] a first side of the micro-mixer and through which a first fluid is introduced and a feed hole formed [[in]] on a circumferential wall - - The same error also occurs in claims 8 and 15.
Regarding claim 2, 
on ll. 2-3, the recitation “an inlet flow path including the inlet portion formed on one side and the feed hole formed in the circumferential wall and through which the fuel mixture flows” is believed to be in error for - - an inlet flow path including the inlet portion formed on [[one]] the first side of the micro-mixer and the feed hole formed [[in]] on the circumferential wall and through which the [[fuel]] fluid mixture flows - - The same error also in claims 9 and 16.
on l. 6-7, the recitation “an inclined flow path connecting the inlet flow path and the outlet flow path and formed inclined at a predetermined angle” is believed to be in error for - - an inclined flow path [[connecting]] connected the inlet flow path and the outlet flow path and [[formed]] inclined at a predetermined angle - - The same error occurs in claims 9 and 16.
Regarding claim 4, ll. 1-2, the recitation “wherein the inclined flow path includes a first wall line forming a first angle with the imaginary extension line of the outlet flow path” is believed to be in error for - - wherein the inclined flow path includes a first wall line forming a first angle with [[the]] an imaginary extension line of the outlet flow path - - The same error occurs in claims 11 and 18.
Regarding claim 6, on ll. 1-5, the recitation “further comprising an air plenum formed to introduce air into a feed hole through a compressed air inlet hole and including an end plate formed at the side end of the combustor chamber, wherein an air hole is formed in the end plate at a position corresponding to an outlet of the micro-mixer” is believed to be in error for - - further comprising an air plenum formed to introduce air into [[a]] the feed hole through a compressed air inlet hole and [[including]] an end plate formed at the side end of the combustor chamber, wherein [[an]] the air hole is formed [[in]] on the end plate at a position corresponding to an outlet of the micro-mixer - - The same error ccurs in claims 13 and 20.
Regarding claim 7, on ll. 1-2, the recitation “wherein the air hole has a diameter larger than that of the outlet of the micro-mixer” is believed to be in error for - - wherein  of the air hole is larger than [[that]] a diameter of the outlet of the micro-mixer - -
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1 and its dependents, on l. 7, the recitation “an air hole formed at a side end of the combustor chamber of the micro-mixer” is unclear whether the air hole is formed at an end of the combustion chamber; or the air hole formed at a second side of the micro-mixer. For examination purpose, the recitation is interpreted as the air hole formed at a second side of the micro-mixer. The same rejection applies to claim 8 and its dependents and claim 15 and its dependents.  
	
	Regarding claim 6, 
on ll. 2-3, the recitation “an end plate formed at the side end of the combustor chamber, wherein an air hole is formed in the end plate at a position corresponding to an outlet of the micro-mixer” is ambiguous. For examination purpose, the recitation is interpreted as the air hole is formed at the second side of the micro-mixer, wherein an air hole is formed on the end plate at a position corresponding to an outlet of the micro-mixer. The same rejection also applies to claims 13 and 20.  
on ll. 1-2, the recitation “further comprising an air plenum formed to introduce air into a feed hole through a compressed air inlet hole” is unclear whether the “air” introduced into a feed hole refers to the “first fluid” or the “second fluid” claimed in claim 1; or a third fluid rather than the “first and the second” fluid. It is also unclear what “through a compressed air inlet hole” means. For examination purpose, the recitation is interpreted as wherein the second fluid is an air entered an air plenum through a compressed air inlet hole, wherein the air plenum is formed to introduce the air into the feed hole. The same rejection applies to claims 13 and 20.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-9, 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIURA JP2014105886 in view of TADA 20190360697.

Regarding claim 1, MIURA teaches the invention as claimed: a micro-mixer module (burner 34) comprising: 
a micro-mixer (a fuel nozzle 25 and a corresponding air hole 32 as shown in Fig. 11) having an inlet portion (annotated Fig. 11) formed on one side (due to claim objection, the limitation is interpreted as a first side of the micro-mixer; annotated Fig. 11) and through which a first fluid (fuel 26) is introduced (fuel 26 injected into the air hole 32) and a feed hole (annotated Fig. 11) formed at the first side of the micro-mixer and through which a second fluid (air 17) is fed (air 17 enters the air hole 32), 
wherein the first fluid (fuel 26) introduced through the inlet portion (annotated Fig. 11) and the second fluid (air 17) fed through the feed hole (annotated Fig. 11) are mixed to form a fluid mixture (a mixture of the fuel 26 and the air 17) which is injected into a combustion chamber (5); and 
an air hole (annotated Fig. 11) formed at a side end of the combustor chamber of the micro-mixer (due to 112b issue, the limitation is interpreted as formed at a second side of the micro-mixer; as shown in annotated Fig. 11).

    PNG
    media_image1.png
    618
    677
    media_image1.png
    Greyscale

	MIURA does not teach a feed hole formed in a circumferential wall.
However, TADA teaches a micro-mixer module (as shown in Fig. 8) comprising a micro-mixer (a nozzle 30 and a corresponding mixing tube 21) having an inlet portion (annotated Fig. 8) formed at a first side of the micro-mixer (upstream side Da1 of the upstream side plate 3) and through which a first fluid is introduced (the fuel is injected into the mixing tube 21 via the nozzle 30) and a feed hole (through-hole 23; according to WordNet dictionary, hole means an opening deliberately made in or through something) formed on a circumferential wall (a circumferential wall formed by four end surfaces 2at) and through which a second fluid is fed (the air enters the mixing tube 21 through the feed hole 23).

    PNG
    media_image2.png
    869
    708
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA with TADA’s feed hole so that a feed hole (TADA, through-hole 23) is formed in a circumferential wall (TADA, a circumferential wall formed by four end surfaces 2at) of the inlet portion (MIURA, annotated Fig. 11) and through which a second fluid is fed (MIURA, air 17 is fed into the air holes 32) because with such configuration, the compressed air introduced into the internal space of each of the plurality of fuel nozzle can be guided to generate a swirling flow, which flows toward the fuel discharge port and mixes with the fuel to create a sufficiently mixed air-fuel mixture (TDA, p. 7. [0105]) without making the entire length of the fuel nozzle too long. Therefore, the lengths for each fuel nozzle can be made small to suppress combustion oscillation while reducing the amount of nitrogen oxide (TADA, p. 5, [0075]).

Regarding claim 2, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches the micro-mixer (a fuel nozzle 25 and a corresponding air hole 32 as shown in Fig. 11) comprises: 
an inlet flow path (annotated Fig. 11) including the inlet portion (annotated Fig. 11) formed on one side (annotated Fig. 11) and the feed hole (annotated Fig. 11) formed at the first side of the micro-mixer (annotated Fig. 11) and through which the fuel mixture flows (due to claim objection, the limitation is interpreted as fluid mixture; a mixture of the fuel 26 and the air 17); 
an outlet flow path (annotated Fig. 11) formed at a position spaced apart from an imaginary extension line of the inlet flow path (as shown in annotated Fig. 11) and injecting the fluid mixture (a mixture of fuel 26 and air 17) into the combustion chamber (5); and 
an inclined flow path (annotated Fig. 11) connecting the inlet flow path (annotated Fig. 11) and the outlet flow path (annotated Fig. 11) and formed inclined at a predetermined angle (annotated Fig. 11). 

    PNG
    media_image3.png
    645
    723
    media_image3.png
    Greyscale

MIURA in view of TADA as discussed so far does not teach the feed hole formed in the circumferential wall and reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path.
However, TADA further teaches a micro-mixer (a nozzle 30 and a corresponding mixing tube 21) having an inlet portion (annotated Fig. 8) formed at a first side of the micro-mixer (upstream side Da1 of the upstream side plate 3) and through which a first fluid is introduced (the fuel is injected into the mixing tube 21 via the nozzle 30) and a feed hole (through-hole 23; according to WordNet dictionary, hole means an opening deliberately made in or through something) formed on a circumferential wall (a circumferential wall formed by four end surfaces 2at) and through which a second fluid is fed (the air enters the mixing tube 21 through the feed hole 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with TADA’s feed hole so that a feed hole (TADA, through-hole 23) is formed in a circumferential wall (TADA, a circumferential wall formed by four end surfaces 2at) of the inlet portion (MIURA, annotated Fig. 11) and through which a second fluid is fed (MIURA, air 17 is fed into the air holes 32) for the same reason as discussed above for claim 1.
MIURA in view of TADA does not teach reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a micro-mixer) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MIURA in view of TADA as discussed above).

Regarding claim 6, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches an air plenum formed to introduce air into a feed hole through a compressed air inlet hole (due to 112b rejection, the limitation is interpreted as wherein the second fluid (17) is an air (air flow, [0026]) entered an air plenum (annotated Fig. 3; according to Merriam Webster dictionary, plenum means a space or all space every part of which is full of matter, which is air in current situation) through a compressed air inlet hole (annotated Fig. 3), wherein the air plenum (annotated Fig. 3) is formed to introduce the air (air flow, [0026]) into the feed hole (annotated Fig. 11)) and including an end plate (annotated Fig. 11) formed at the side end of the combustor chamber, wherein an air hole is formed in the end plate at a position corresponding to an outlet of the micro-mixer (due to 112b issue, the limitation is interpreted as the air hole (annotated Fig. 11) is formed at the second side of the micro-mixer (annotated Fig. 11), wherein an air hole (annotated Fig. 11) is formed on the end plate (annotated Fig. 11) at a position corresponding to (air hole is at the outlet of the micro-mixer) an outlet of the micro-mixer (annotated Fig. 11)).

    PNG
    media_image4.png
    747
    752
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    868
    media_image5.png
    Greyscale


Regarding claim 8, MIURA teaches the invention as claimed: a combustor (a system as shown in Fig. 1) comprising:
A combustion chamber assembly (6, 11 and 5) comprising a combustion chamber (5) in which a fuel fluid combusts (a mixture of fuel 26 and air 17); and
A micro-mixer assembly (6) comprising a plurality of micro mixer modules (34s and 33) to inject the fuel fluid (a mixture of fuel 26 and air 17) into the combustion chamber (5), each of the micro-mixer module (one 34) comprising:
a micro-mixer (a fuel nozzle 25 and a corresponding air hole 32 as shown in Fig. 11) having an inlet portion (annotated Fig. 11) formed on one side (due to claim objection, the limitation is interpreted as a first side of the micro-mixer; annotated Fig. 11) and through which a first fluid (fuel 26) is introduced (fuel 26 injected into the air hole 32) and a feed hole (annotated Fig. 11) formed at the first side of the micro-mixer and through which a second fluid (air 17) is fed (air 17 enters the air hole 32), 
wherein the first fluid (fuel 26) introduced through the inlet portion (annotated Fig. 11) and the second fluid (air 17) fed through the feed hole (annotated Fig. 11) are mixed to form a fluid mixture (a mixture of the fuel 26 and the air 17) which is injected into a combustion chamber (5); and 
an air hole (annotated Fig. 11) formed at a side end of the combustor chamber of the micro-mixer (due to 112b issue, the limitation is interpreted as formed at a second side of the micro-mixer; as shown in annotated Fig. 11).

    PNG
    media_image1.png
    618
    677
    media_image1.png
    Greyscale

	MIURA does not teach a feed hole formed in a circumferential wall.
However, TADA teaches a micro-mixer module (as shown in Fig. 8) comprising a micro-mixer (a nozzle 30 and a corresponding mixing tube 21) having an inlet portion (annotated Fig. 8) formed at a first side of the micro-mixer (upstream side Da1 of the upstream side plate 3) and through which a first fluid is introduced (the fuel is injected into the mixing tube 21 via the nozzle 30) and a feed hole (through-hole 23; according to WordNet dictionary, hole means an opening deliberately made in or through something) formed on a circumferential wall (a circumferential wall formed by four end surfaces 2at) and through which a second fluid is fed (the air enters the mixing tube 21 through the feed hole 23).

    PNG
    media_image2.png
    869
    708
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA with TADA’s feed hole so that a feed hole (TADA, through-hole 23) is formed in a circumferential wall (TADA, a circumferential wall formed by four end surfaces 2at) of the inlet portion (MIURA, annotated Fig. 11) and through which a second fluid is fed (MIURA, air 17 is fed into the air holes 32) because with such configuration, the compressed air introduced into the internal space of each of the plurality of fuel nozzle can be guided to generate a swirling flow, which flows toward the fuel discharge port and mixes with the fuel to create a sufficiently mixed air-fuel mixture (TDA, p. 7. [0105]) without making the entire length of the fuel nozzle too long. Therefore, the lengths for each fuel nozzle can be made small to suppress combustion oscillation while reducing the amount of nitrogen oxide (TADA, p. 5, [0075]).

Regarding claim 9, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches the micro-mixer (a fuel nozzle 25 and a corresponding air hole 32 as shown in Fig. 11) comprises: 
an inlet flow path (annotated Fig. 11) including the inlet portion (annotated Fig. 11) formed on one side (annotated Fig. 11) and the feed hole (annotated Fig. 11) formed at the first side of the micro-mixer (annotated Fig. 11) and through which the fuel mixture flows (due to claim objection, the limitation is interpreted as fluid mixture; a mixture of the fuel 26 and the air 17); 
an outlet flow path (annotated Fig. 11) formed at a position spaced apart from an imaginary extension line of the inlet flow path (as shown in annotated Fig. 11) and injecting the fluid mixture (a mixture of fuel 26 and air 17) into the combustion chamber (5); and 
an inclined flow path (annotated Fig. 11) connecting the inlet flow path (annotated Fig. 11) and the outlet flow path (annotated Fig. 11) and formed inclined at a predetermined angle (annotated Fig. 11). 

    PNG
    media_image3.png
    645
    723
    media_image3.png
    Greyscale

MIURA in view of TADA as discussed so far does not teach the feed hole formed in the circumferential wall and reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path.
However, TADA further teaches a micro-mixer (a nozzle 30 and a corresponding mixing tube 21) having an inlet portion (annotated Fig. 8) formed at a first side of the micro-mixer (upstream side Da1 of the upstream side plate 3) and through which a first fluid is introduced (the fuel is injected into the mixing tube 21 via the nozzle 30) and a feed hole (through-hole 23; according to WordNet dictionary, hole means an opening deliberately made in or through something) formed on a circumferential wall (a circumferential wall formed by four end surfaces 2at) and through which a second fluid is fed (the air enters the mixing tube 21 through the feed hole 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with TADA’s feed hole so that a feed hole (TADA, through-hole 23) is formed in a circumferential wall (TADA, a circumferential wall formed by four end surfaces 2at) of the inlet portion (MIURA, annotated Fig. 11) and through which a second fluid is fed (MIURA, air 17 is fed into the air holes 32) for the same reason as discussed above for claim 1.
MIURA in view of TADA does not teach reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a micro-mixer) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MIURA in view of TADA as discussed above).

Regarding claim 13, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches an air plenum formed to introduce air into a feed hole through a compressed air inlet hole (due to 112b rejection, the limitation is interpreted as wherein the second fluid (17) is an air (air flow, [0026]) entered an air plenum (annotated Fig. 3; according to Merriam Webster dictionary, plenum means a space or all space every part of which is full of matter, which is air in current situation) through a compressed air inlet hole (annotated Fig. 3), wherein the air plenum (annotated Fig. 3) is formed to introduce the air (air flow, [0026]) into the feed hole (annotated Fig. 11)) and including an end plate (annotated Fig. 11) formed at the side end of the combustor chamber, wherein an air hole is formed in the end plate at a position corresponding to an outlet of the micro-mixer (due to 112b issue, the limitation is interpreted as the air hole (annotated Fig. 11) is formed at the second side of the micro-mixer (annotated Fig. 11), wherein an air hole (annotated Fig. 11) is formed on the end plate (annotated Fig. 11) at a position corresponding to (air hole is at the outlet of the micro-mixer) an outlet of the micro-mixer (annotated Fig. 11)).

    PNG
    media_image4.png
    747
    752
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    868
    media_image5.png
    Greyscale


Regarding claim 15, MIURA teaches the invention as claimed: a gas turbine ([0001]) comprising: 
a compressor (1) configured to compress air (compress air 15 to produce a compressed air 16);
a combustor (a system as shown in Fig. 1) configured to mix the air compressed (16) by the compressor (1) with fuel (supplied from 51-53) to product a fuel fluid and combust the fuel fluid (combust in chamber 5); and 
a turbine (3) generating power with combustion gas produced by the combustor ([0012]),
wherein the combustor comprises:
a combustion chamber assembly (6, 11 and 5) comprising a combustion chamber (5) in which a fuel fluid combusts (a mixture of fuel 26 and air 17); and
A micro-mixer assembly (6) comprising a plurality of micro mixer modules (34s and 33) to inject the fuel fluid (a mixture of fuel 26 and air 17) into the combustion chamber (5), each of the micro-mixer module (one 34) comprising:
a micro-mixer (a fuel nozzle 25 and a corresponding air hole 32 as shown in Fig. 11) having an inlet portion (annotated Fig. 11) formed on one side (due to claim objection, the limitation is interpreted as a first side of the micro-mixer; annotated Fig. 11) and through which a first fluid (fuel 26) is introduced (fuel 26 injected into the air hole 32) and a feed hole (annotated Fig. 11) formed at the first side of the micro-mixer and through which a second fluid (air 17) is fed (air 17 enters the air hole 32), 
wherein the first fluid (fuel 26) introduced through the inlet portion (annotated Fig. 11) and the second fluid (air 17) fed through the feed hole (annotated Fig. 11) are mixed to form a fluid mixture (a mixture of the fuel 26 and the air 17) which is injected into a combustion chamber (5); and 
an air hole (annotated Fig. 11) formed at a side end of the combustor chamber of the micro-mixer (due to 112b issue, the limitation is interpreted as formed at a second side of the micro-mixer; as shown in annotated Fig. 11).

    PNG
    media_image1.png
    618
    677
    media_image1.png
    Greyscale

	MIURA does not teach a feed hole formed in a circumferential wall.
However, TADA teaches a micro-mixer module (as shown in Fig. 8) comprising a micro-mixer (a nozzle 30 and a corresponding mixing tube 21) having an inlet portion (annotated Fig. 8) formed at a first side of the micro-mixer (upstream side Da1 of the upstream side plate 3) and through which a first fluid is introduced (the fuel is injected into the mixing tube 21 via the nozzle 30) and a feed hole (through-hole 23; according to WordNet dictionary, hole means an opening deliberately made in or through something) formed on a circumferential wall (a circumferential wall formed by four end surfaces 2at) and through which a second fluid is fed (the air enters the mixing tube 21 through the feed hole 23).

    PNG
    media_image2.png
    869
    708
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA with TADA’s feed hole so that a feed hole (TADA, through-hole 23) is formed in a circumferential wall (TADA, a circumferential wall formed by four end surfaces 2at) of the inlet portion (MIURA, annotated Fig. 11) and through which a second fluid is fed (MIURA, air 17 is fed into the air holes 32) because with such configuration, the compressed air introduced into the internal space of each of the plurality of fuel nozzle can be guided to generate a swirling flow, which flows toward the fuel discharge port and mixes with the fuel to create a sufficiently mixed air-fuel mixture (TDA, p. 7. [0105]) without making the entire length of the fuel nozzle too long. Therefore, the lengths for each fuel nozzle can be made small to suppress combustion oscillation while reducing the amount of nitrogen oxide (TADA, p. 5, [0075]).

Regarding claim 16, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches the micro-mixer (a fuel nozzle 25 and a corresponding air hole 32 as shown in Fig. 11) comprises: 
an inlet flow path (annotated Fig. 11) including the inlet portion (annotated Fig. 11) formed on one side (annotated Fig. 11) and the feed hole (annotated Fig. 11) formed at the first side of the micro-mixer (annotated Fig. 11) and through which the fuel mixture flows (due to claim objection, the limitation is interpreted as fluid mixture; a mixture of the fuel 26 and the air 17); 
an outlet flow path (annotated Fig. 11) formed at a position spaced apart from an imaginary extension line of the inlet flow path (as shown in annotated Fig. 11) and injecting the fluid mixture (a mixture of fuel 26 and air 17) into the combustion chamber (5); and 
an inclined flow path (annotated Fig. 11) connecting the inlet flow path (annotated Fig. 11) and the outlet flow path (annotated Fig. 11) and formed inclined at a predetermined angle (annotated Fig. 11). 

    PNG
    media_image3.png
    645
    723
    media_image3.png
    Greyscale

MIURA in view of TADA as discussed so far does not teach the feed hole formed in the circumferential wall and reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path.
However, TADA further teaches a micro-mixer (a nozzle 30 and a corresponding mixing tube 21) having an inlet portion (annotated Fig. 8) formed at a first side of the micro-mixer (upstream side Da1 of the upstream side plate 3) and through which a first fluid is introduced (the fuel is injected into the mixing tube 21 via the nozzle 30) and a feed hole (through-hole 23; according to WordNet dictionary, hole means an opening deliberately made in or through something) formed on a circumferential wall (a circumferential wall formed by four end surfaces 2at) and through which a second fluid is fed (the air enters the mixing tube 21 through the feed hole 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with TADA’s feed hole so that a feed hole (TADA, through-hole 23) is formed in a circumferential wall (TADA, a circumferential wall formed by four end surfaces 2at) of the inlet portion (MIURA, annotated Fig. 11) and through which a second fluid is fed (MIURA, air 17 is fed into the air holes 32) for the same reason as discussed above for claim 1.
MIURA in view of TADA does not teach reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a micro-mixer) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. reducing transfer of radiant heat by a flame generated in the combustion chamber to the inlet flow path), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MIURA in view of TADA as discussed above).

Regarding claim 20, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches an air plenum formed to introduce air into a feed hole through a compressed air inlet hole (due to 112b rejection, the limitation is interpreted as wherein the second fluid (17) is an air (air flow, [0026]) entered an air plenum (annotated Fig. 3; according to Merriam Webster dictionary, plenum means a space or all space every part of which is full of matter, which is air in current situation) through a compressed air inlet hole (annotated Fig. 3), wherein the air plenum (annotated Fig. 3) is formed to introduce the air (air flow, [0026]) into the feed hole (annotated Fig. 11)) and including an end plate (annotated Fig. 11) formed at the side end of the combustor chamber, wherein an air hole is formed in the end plate at a position corresponding to an outlet of the micro-mixer (due to 112b issue, the limitation is interpreted as the air hole (annotated Fig. 11) is formed at the second side of the micro-mixer (annotated Fig. 11), wherein an air hole (annotated Fig. 11) is formed on the end plate (annotated Fig. 11) at a position corresponding to (air hole is at the outlet of the micro-mixer) an outlet of the micro-mixer (annotated Fig. 11)).

    PNG
    media_image4.png
    747
    752
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    868
    media_image5.png
    Greyscale


Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over MIURA JP2014105886 in view of TADA 20190360697 and Zuo 20110197587.

Regarding claim 3, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the inlet flow path (annotated Fig. 11) has a first cross-sectional area (annotated Fig. 11), the outlet flow path (annotated Fig. 11) has a second cross-sectional area (annotated Fig. 11) greater than (as shown in annotated Fig. 11) the first cross-sectional area (annotated Fig. 11), and the inclined flow path (annotated Fig. 11) has a third cross-sectional area that extends from the inlet flow path (annotated Fig. 11) to the outlet flow path (annotated Fig. 11). 

    PNG
    media_image6.png
    595
    825
    media_image6.png
    Greyscale

MIURA in view of TADA does not teach the inclined flow path has a variable cross-sectional area that gradually increases from the inlet flow path to the outlet flow path. 
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605); an outlet flow path (609); and an intermediate flow path (607) extending from inlet flow path (605) to the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (607's diameter gradually increases from x' to x", [0026]) that gradually increases from the inlet flow path (605) to the output flow path (609) by increasing a diameter of the intermediate flow path (607 and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with of Zuo's variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) that gradually increases from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 4, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches the inclined flow path (annotated Fig. 11) includes a first wall line (annotated Fig. 11) forming a first angle (annotated Fig. 11) with the imaginary extension line of the output flow path (annotated Fig. 11) and a second wall line (annotated Fig. 11) forming a second angle (annotated Fig. 11) with the imaginary extension line of the output flow path (annotated Fig. 11), and the first angle and the second angle are same because the first wall line and the second wall line are parallel to form a constant cross-sectional area (as shown in annotated Fig. 11).

    PNG
    media_image7.png
    619
    818
    media_image7.png
    Greyscale

MIURA in view of TADA does not teach the first angle and the second angle are different from each other.
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605), an outlet flow path (609) and an intermediate flow path (607) extending from the inlet flow path (605) to the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (due to 607's diameter gradually increases from x' to x", [0026]) and a diameter of the intermediate flow path gradually increases (607's diameter gradually increases from x' to x", [0026]) from the inlet flow path (605) to the output flow path (609).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Zuo's variable cross-sectional area (Zuo, due to 607's diameter gradually increases from x' to x", [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, due to 607's diameter gradually increases from x' to x", [0026]), wherein a diameter of the inclined flow path (MIURA, annotated Fig. 11) gradually increases (Zuo, 607's diameter gradually increases from x' to x", [0026]) from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11), and the first angle (MIURA, annotated Fig. 11) and the second angle (MIURA, annotated Fig. 11) are different from each other due to the first line (MIURA, annotated Fig. 11) and the second line (MIURA, annotated Fig. 11) are not parallel to form the variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 5, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the first fluid (26) is a fuel (fuel jet, [0026]), and the second fluid (17) is air (air flow, [0026]).
MIURA in view of TADA does not teach the fuel comprising hydrogen.
However, Zuo teaches the fuel comprising hydrogen ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Zuo's hydrogen (Zuo, [0018]) to the fuel (MIURA, 26) to offer a further reduction in pollutant emitted from the gas turbine (Zuo, [0018]).

Regarding claim 10, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the inlet flow path (annotated Fig. 11) has a first cross-sectional area (annotated Fig. 11), the outlet flow path (annotated Fig. 11) has a second cross-sectional area (annotated Fig. 11) greater than (as shown in annotated Fig. 11) the first cross-sectional area (annotated Fig. 11), and the inclined flow path (annotated Fig. 11) has a third cross-sectional area that extends from the inlet flow path (annotated Fig. 11) to the outlet flow path (annotated Fig. 11). 

    PNG
    media_image6.png
    595
    825
    media_image6.png
    Greyscale

MIURA in view of TADA does not teach the inclined flow path has a variable cross-sectional area that gradually increases from the inlet flow path to the outlet flow path. 
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605); an outlet flow path (609); and an intermediate flow path (607) extending from inlet flow path (605) to the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (607's diameter gradually increases from x' to x", [0026]) that gradually increases from the inlet flow path (605) to the output flow path (609) by increasing a diameter of the intermediate flow path (607 and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with of Zuo's variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) that gradually increases from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 11, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches the inclined flow path (annotated Fig. 11) includes a first wall line (annotated Fig. 11) forming a first angle (annotated Fig. 11) with the imaginary extension line of the output flow path (annotated Fig. 11) and a second wall line (annotated Fig. 11) forming a second angle (annotated Fig. 11) with the imaginary extension line of the output flow path (annotated Fig. 11), and the first angle and the second angle are same because the first wall line and the second wall line are parallel to form a constant cross-sectional area (as shown in annotated Fig. 11).

    PNG
    media_image7.png
    619
    818
    media_image7.png
    Greyscale

MIURA in view of TADA does not teach the first angle and the second angle are different from each other.
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605), an outlet flow path (609) and an intermediate flow path (607) extending from the inlet flow path (605) to the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (due to 607's diameter gradually increases from x' to x", [0026]) and a diameter of the intermediate flow path gradually increases (607's diameter gradually increases from x' to x", [0026]) from the inlet flow path (605) to the output flow path (609).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Zuo's variable cross-sectional area (Zuo, due to 607's diameter gradually increases from x' to x", [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, due to 607's diameter gradually increases from x' to x", [0026]), wherein a diameter of the inclined flow path (MIURA, annotated Fig. 11) gradually increases (Zuo, 607's diameter gradually increases from x' to x", [0026]) from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11), and the first angle (MIURA, annotated Fig. 11) and the second angle (MIURA, annotated Fig. 11) are different from each other due to the first line (MIURA, annotated Fig. 11) and the second line (MIURA, annotated Fig. 11) are not parallel to form the variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 12, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the first fluid (26) is a fuel (fuel jet, [0026]), and the second fluid (17) is air (air flow, [0026]).
MIURA in view of TADA does not teach the fuel comprising hydrogen.
However, Zuo teaches the fuel comprising hydrogen ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Zuo's hydrogen (Zuo, [0018]) to the fuel (MIURA, 26) to offer a further reduction in pollutant emitted from the gas turbine (Zuo, [0018]).

Regarding claim 17, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the inlet flow path (annotated Fig. 11) has a first cross-sectional area (annotated Fig. 11), the outlet flow path (annotated Fig. 11) has a second cross-sectional area (annotated Fig. 11) greater than (as shown in annotated Fig. 11) the first cross-sectional area (annotated Fig. 11), and the inclined flow path (annotated Fig. 11) has a third cross-sectional area that extends from the inlet flow path (annotated Fig. 11) to the outlet flow path (annotated Fig. 11). 

    PNG
    media_image6.png
    595
    825
    media_image6.png
    Greyscale

MIURA in view of TADA does not teach the inclined flow path has a variable cross-sectional area that gradually increases from the inlet flow path to the outlet flow path. 
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605); an outlet flow path (609); and an intermediate flow path (607) extending from inlet flow path (605) to the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (607's diameter gradually increases from x' to x", [0026]) that gradually increases from the inlet flow path (605) to the output flow path (609) by increasing a diameter of the intermediate flow path (607 and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with of Zuo's variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) that gradually increases from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 18, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches the inclined flow path (annotated Fig. 11) includes a first wall line (annotated Fig. 11) forming a first angle (annotated Fig. 11) with the imaginary extension line of the output flow path (annotated Fig. 11) and a second wall line (annotated Fig. 11) forming a second angle (annotated Fig. 11) with the imaginary extension line of the output flow path (annotated Fig. 11), and the first angle and the second angle are same because the first wall line and the second wall line are parallel to form a constant cross-sectional area (as shown in annotated Fig. 11).

    PNG
    media_image7.png
    619
    818
    media_image7.png
    Greyscale

MIURA in view of TADA does not teach the first angle and the second angle are different from each other.
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605), an outlet flow path (609) and an intermediate flow path (607) extending from the inlet flow path (605) to the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (due to 607's diameter gradually increases from x' to x", [0026]) and a diameter of the intermediate flow path gradually increases (607's diameter gradually increases from x' to x", [0026]) from the inlet flow path (605) to the output flow path (609).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Zuo's variable cross-sectional area (Zuo, due to 607's diameter gradually increases from x' to x", [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, due to 607's diameter gradually increases from x' to x", [0026]), wherein a diameter of the inclined flow path (MIURA, annotated Fig. 11) gradually increases (Zuo, 607's diameter gradually increases from x' to x", [0026]) from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11), and the first angle (MIURA, annotated Fig. 11) and the second angle (MIURA, annotated Fig. 11) are different from each other due to the first line (MIURA, annotated Fig. 11) and the second line (MIURA, annotated Fig. 11) are not parallel to form the variable cross-sectional area (Zuo, 607's diameter gradually increases from x' to x", [0026]) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 19, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the first fluid (26) is a fuel (fuel jet, [0026]), and the second fluid (17) is air (air flow, [0026]).
MIURA in view of TADA does not teach the fuel comprising hydrogen.
However, Zuo teaches the fuel comprising hydrogen ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Zuo's hydrogen (Zuo, [0018]) to the fuel (MIURA, 26) to offer a further reduction in pollutant emitted from the gas turbine (Zuo, [0018]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIURA JP2014105886 in view of TADA 20190360697 in view of Boardman 8683804.

Regarding claim 7, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the air hole has a diameter and that of the outlet of the micro-mixer (due to claim objection, the limitation is interpreted as a diameter of the air hole and a diameter of the outlet of the micro-mixer).

    PNG
    media_image8.png
    609
    760
    media_image8.png
    Greyscale

MIURA in view of TADA does not teach a diameter of the air hole is larger than a diameter of the outlet of the micro-mixer.
However, Boardman teaches a micro-mixer (as shown in Fig. 17) comprising an end plate (cap 50) comprising a downstream flame stabilizing section (156), wherein an air hole (annotated Fig. 17) and an outlet (annotated Fig. 17) is formed in the downstream flame stabilizing section (156), the air hole has a diameter (176) and the inlet has a diameter (174), and the diameter (176) of the air hole (annotated Fig. 17) is larger than (as shown in Fig. 11) the diameter (174) of the outlet of the micro-mixer (annotated Fig. 17).

    PNG
    media_image9.png
    377
    886
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Boardman’s downstream flame stabilization section (Boardman, 156) so that the diameter (Boardman, 176) of the air hole (MIURA, annotated Fig. 11) is larger than (Boardman, annotated Fig. 17) the diameter (Boardman, 174) of the outlet of the micro-mixer (MIURA, annotated Fig. 11) to provide a gradual expansion through the bell-shaped structure that can gradually decreases the velocity of the flow of the air and fuel mixture, thereby enabling pressure recovery prior and flame stabilization (Boardman, col. 15, ll. 35-41).

Regarding claim 14, MIURA in view of TADA teaches the invention as claimed and as discussed above. MIURA further teaches wherein the air hole has a diameter and that of the outlet of the micro-mixer (due to claim objection, the limitation is interpreted as a diameter of the air hole and a diameter of the outlet of the micro-mixer).

    PNG
    media_image8.png
    609
    760
    media_image8.png
    Greyscale

MIURA in view of TADA does not teach a diameter of the air hole is larger than a diameter of the outlet of the micro-mixer.
However, Boardman teaches a micro-mixer (as shown in Fig. 17) comprising an end plate (cap 50) comprising a downstream flame stabilizing section (156), wherein an air hole (annotated Fig. 17) and an outlet (annotated Fig. 17) is formed in the downstream flame stabilizing section (156), the air hole has a diameter (176) and the inlet has a diameter (174), and the diameter (176) of the air hole (annotated Fig. 17) is larger than (as shown in Fig. 11) the diameter (174) of the outlet of the micro-mixer (annotated Fig. 17).

    PNG
    media_image9.png
    377
    886
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of TADA with Boardman’s downstream flame stabilization section (Boardman, 156) so that the diameter (Boardman, 176) of the air hole (MIURA, annotated Fig. 11) is larger than (Boardman, annotated Fig. 17) the diameter (Boardman, 174) of the outlet of the micro-mixer (MIURA, annotated Fig. 11) to provide a gradual expansion through the bell-shaped structure that can gradually decreases the velocity of the flow of the air and fuel mixture, thereby enabling pressure recovery prior and flame stabilization (Boardman, col. 15, ll. 35-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINGCHEN LIU/Examiner, Art Unit 3741       

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741